 
 
I 
108th CONGRESS
2d Session
H. R. 5138 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Bell introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Truth in Lending Act to establish an equitable ceiling on credit card interest rates, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Credit Card Interest Rate Act. 
2.Credit card interest rate ceiling 
(a)In generalChapter 1 of the Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 109 the following new section: 
 
110.Limitations on credit card interest rates 
(a)In generalDuring any calendar quarter, no creditor may impose a finance charge under any open end consumer credit plan involving a credit card which results in an annual percentage rate greater than 10 percentage points over the most recent composite prime rate published in the Wall Street Journal before the beginning of the 10-business-day period ending on the first day of such calendar quarter. 
(b)Regulations by boardThe Board may prescribe such regulations as the Board may, in the discretion of the Board, determine to be appropriate to implement and carry out the requirements of subsection (a), including the determination and publication of the applicable maximum annual percentage rate under such subsection for any calendar quarter.. 
(b)Clerical amendmentThe table of sections for chapter 1 of the Truth in Lending Act is amended by inserting after the item relating to section 109 the following new item: 
 
 
110. Limitation on credit card interest rates. 
(c)Effective dateThe amendments made by this section shall apply with respect to calendar quarters that begin after the end of the 6-month period beginning on the date of the enactment of this Act. 
 
